DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub.  2018/0255540 to Nakashima et al. (hereinafter Nakashima).

In regard claim 1, Nakashima teaches or discloses a base station of a radio communication system including a plurality of base stations for communicating with user equipment (see Fig. 9, paragraphs [0007], a plurality of cells used in cooperative communication, different cells may be configured by different base station apparatuses), the base station (see Fig. 9, paragraph [0007], [0054], a base station apparatus) comprising:
a generator that generates, based on a predetermined ID commonly configured for the plurality of base stations, a physical downlink shared channel capable of being received by a plurality of units of user equipment (see paragraphs [0068], [0080], and [0145], the base station apparatus 3 maps signals generated from control information, data and the like on respective physical channels to transmit the signals. Data transmitted on the PDSCH or the PUSCH is referred to as a transport block. The scramble code is generated based on the cell ID and the scramble ID, which are notified from the base station apparatus 3 and the RRH 4. The scramble code is generated from the pseudo-random sequence generated based on the cell ID and the scramble ID, which are notified from the base station apparatus 3 and the RRH 4. The physical downlink shared channel processing unit 201 performs a baseband signal process for transmitting information data addressed to the mobile station apparatus 5 by an OFDM scheme); and 
a transmitter that transmits the generated physical downlink shared channel to the user equipment in a predetermined subframe (see paragraphs [0068], and [0073], Data transmitted on the PDSCH or the PUSCH is referred to as a transport block).

In regard claim 2, Nakashima teaches or discloses the base station according to claim 1, wherein the generator further generates another downlink physical shared channel receivable by specific user equipment based on a cell ID for uniquely identifying a cell (see paragraphs [0004], and [0070], the mobile station apparatus or the base station apparatus assigns signals which have been generated from control information, data, and the like to each physical channel and transmits the signals. Data which is transmitted on the physical downlink shared channel or the physical uplink shared channel is called a transport block. One DL PRB includes 12 subcarriers in the downlink frequency domain and seven Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain.  The downlink system band is a downlink communication band of the base station apparatus 3 or the RRH 4), and
wherein the transmitter frequency multiplexes the downlink physical shared channel receivable by the plurality of units of user equipment and the other downlink physical shared channel receivable by the specific user equipment and transmits the multiplexed downlink physical shared channels to the user equipment with a predetermined subframe (see Fig. 2, paragraphs [0079], [0124], and [0144], when the number of antenna ports used in the transmission of the UE-specific RS in the base station apparatus 3 and the RRH 4 is four, the number of the downlink resource elements to which the UE-specific RS is mapped is changed to double, and the UE-specific RS is multiplexed to and mapped in different downlink resource elements for every two antenna ports. A plurality of physical downlink shared channel processing units 201-1 to 201-M, a plurality of physical downlink control channel processing units 203-1 to 203-M, a downlink pilot channel processing unit 205, a pre-coding processing unit 231, a multiplexing unit 207, an Inverse Fast Fourier Transform (IFFT) unit 209, a Guard Interval (GI) insertion unit 211, a D/A unit 213, a transmission Radio Frequency (RF) unit 215, and a transmit antenna 111).

In regard claim 3, Nakashima teaches or discloses the base station according to claim 1, wherein the generator further generates another downlink physical shared channel receivable by specific user equipment based on a predetermined ID used commonly in the plurality of base the mobile station apparatus or the base station apparatus assigns signals which have been generated from control information, data, and the like to each physical channel and transmits the signals. Data which is transmitted on the physical downlink shared channel or the physical uplink shared channel is called a transport block. One DL PRB includes 12 subcarriers in the downlink frequency domain and seven Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain.  The downlink system band is a downlink communication band of the base station apparatus 3 or the RRH 4), and
wherein the transmitter frequency multiplexes the downlink physical shared channel receivable by the plurality of units of user equipment and the other downlink physical shared channel receivable by the specific user equipment and transmits the multiplexed downlink physical shared channels to the user equipment with a predetermined subframe (see paragraphs [0144], [0145], and [0148], the physical downlink shared channel processing unit 201 performs a baseband signal process for transmitting information data addressed to the mobile station apparatus 5 by an OFDM scheme. The pre-coding processing unit 229 performs a pre-coding process (beamforming process) on signals which are input from the data modulation unit 221 and outputs the signals to the multiplexing unit 207. The multiplexing unit 207 multiplexes signals which are input from the downlink pilot channel processing unit 205, signals which are input from each physical downlink shared channel processing unit 201, and signals which are input from each physical downlink control channel processing unit 203 into the downlink subframe, according to an instruction from the control unit 105. Control signals regarding allocation of DL PRB for the PDSCH which is configured by the radio resource control unit 103, allocation of resource for the PDCCH (the first PDCCH and the second PDCCH), and a physical resource mapping of the second PDCCH region are input to the control unit 105, and the control unit 105 controls the process of the multiplexing unit 207 based on the control signal).

In regard amended claim 4, Nakashima teaches or discloses the base station according to claim 2, wherein the downlink physical shared channel receivable by the plurality of units of user equipment includes a demodulation reference signal or a cell-specific reference signal generated using the predetermined ID (see paragraphs [0062], [0063], [0073], [0082], and [0145], the first type of reference signal is used in demodulation of the PDSCH and the first PDCCH and is referred to as a Cell specific RS (CRS). The second type of reference signal is used in demodulation of the PDSCH and the second PDCCH and is also referred to as a UE-specific RS. Where the CRS, the CSI-RS, and the UE-specific RS are respectively used as the first type of reference signal, the second type of reference signal and the third type of reference signal.  The UE-specific RS may be used in the demodulation of a PDSCH to which cooperative communication is applied and a PDSCH to which cooperative communication is not applied. Each physical downlink shared channel processing unit 201 includes a turbo coding unit 219, a data modulation unit 221 and a pre-coding processing unit 229. The physical downlink shared channel processing unit 201 performs a baseband signal process for transmitting information data addressed to the mobile station apparatus 5 by an OFDM scheme).

In regard claim 9, Nakashima teaches or discloses a signal transmission method to be performed by a base station of a radio communication system including a plurality of base a plurality of cells used in cooperative communication, different cells may be configured by different base station apparatuses), the method comprising:
generating a downlink physical shared channel receivable by a plurality of units of user equipment based on a predetermined ID commonly configured in the plurality of base stations (see paragraphs [0068] and [0145], the base station apparatus 3 maps signals generated from control information, data and the like on respective physical channels to transmit the signals. Data transmitted on the PDSCH or the PUSCH is referred to as a transport block. The physical downlink shared channel processing unit 201 performs a baseband signal process for transmitting information data addressed to the mobile station apparatus 5 by an OFDM scheme); and
transmitting the generated downlink physical shared channel to the user equipment with a predetermined subframe (see paragraphs [0068], and [0073], Data transmitted on the PDSCH or the PUSCH is referred to as a transport block).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of US Pub. 2007/0147295 to Ishikawa et al. (hereinafter Ishikawa).

In regard claim 6, Nakashima teaches or discloses user equipment of a radio communication system including a plurality of base stations communicating with the user equipment (see Fig. 9, paragraphs [0007], [0009], and [0054], a plurality of cells used in cooperative communication, different cells may be configured by different base station apparatuses. The base station apparatus and the RRH perform cooperative communication with the mobile station apparatus. A base station apparatus (also referred to as an eNodeB, a NodeB, a Base Station (BS), an Access Point (AP), or a macro base station) 3, a plurality of RRHs), the user equipment (see Fig. 9, paragraph [0054], the mobile station) comprising:
a receiver configured to receive a downlink physical shared channel generated based on the predetermined ID and receivable by a plurality of units of user equipment with a predetermined subframe (see paragraphs [0122], and [0162], the mobile station apparatus 5 receives information indicating the position (allocation) of the PRBs of the second PDCCH region from the base station apparatus 3);
a decoder configured to decode the received downlink physical shared channel receivable by the plurality of units of user equipment using the predetermined ID (see paragraphs [0104], [0112], and [0181], the mobile station apparatus 5 performs decoding detection of the first PDCCH on the first PDCCH candidates of the number which is configured for each CCE aggregation number).
Nakashima may not explicitly teach or disclose a storage configured to store a predetermined ID used commonly in the plurality of base stations.
the identification of the base station 30A that transmitted the transmission data by the PDSCH can be performed by referring to the active set that is stored in the active set storage region 18. Specifically, the information that is stored in the active set storage region 18 is constantly updated by the active set control section 17 and is transmitted to the base stations 30A and 30B. Since the base station 30 that transmitted the transmission data by the P-DSCH is determined by the wireless control device in accordance with this active set information, the mobile station 10 can identify the base station 30 that is performing data transmission by the PDSCH by using the information that is managed in the active set storage region 18 within the mobile station 10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify base station transmit signals  containing control information to the mobile station of Nakashima by including a storage configured to store a predetermined ID used commonly in the plurality of base stations suggested by Ishikawa. This modification would provide the reception quality of the data signal can be maintained by a balance of the quality of the control signal read on paragraph [0059].

In regard claim 7, Nakashima teaches or discloses the user equipment according to claim 6, wherein the receiver further receives, with the predetermined subframe, another downlink physical shared channel receivable by the user equipment (see paragraphs [0072], and [0076], a subframe including 2 downlink slots. A unit including one downlink subcarrier and one OFDM symbol is referred to as a Resource Element (RE) (downlink resource element). At least the PDSCH used in transmission of information data (referred to as a Transport Block) and the first PDCCH and the second PDCCH which are used in transmission of control information for the PDSCH are mapped in respective downlink subframes. The PDSCH resource is allocated in the same downlink subframe as the downlink subframe to which the PDCCH resource including the downlink assignment used in the allocation of the PDSCH resource is allocated, in the time domain),
wherein the other downlink physical shared channel receivable by the user equipment is frequency multiplexed with the downlink physical shared channel receivable by the plurality of units of user equipment and is generated using the predetermined ID (see paragraphs [0144], [0145], and [0148], the transmission processing unit 107 is configured to include a plurality of physical downlink shared channel processing units 201-1 to 201-M, a plurality of physical downlink control channel processing units 203-1 to 203-M, a downlink pilot channel processing unit 205, a pre-coding processing unit 231, a multiplexing unit 207. The multiplexing unit 207 multiplexes signals which are input from the downlink pilot channel processing unit 205, signals which are input from each physical downlink shared channel processing unit 201, and signals which are input from each physical downlink control channel processing unit 203 into the downlink subframe, according to an instruction from the control unit 105),
wherein the decoder decodes the downlink physical shared channel receivable by the plurality of units of user equipment and the other downlink physical shared channel receivable by the user equipment using a cell-specific reference signal mapped to a system band in the predetermined subframe (see paragraphs [0171], [0176], and [0177], the physical downlink shared channel decoding unit 517 performs demodulation and decoding of the PDSCH, based on the instruction from the control unit 405 and detects information data.  The data demodulation unit 523 performs demodulation of the signals of the PDSCH which are input from the channel compensation unit 515, and outputs the demodulated signals of the PDSCH to the turbo decoding unit 525.  The demodulation is a demodulation corresponding to the modulation scheme used in the data modulation unit 221 of the base station apparatus 3.  The turbo decoding unit 525 decodes information data from the demodulated signals of the PDSCH which are input from the data demodulation unit 523, and outputs the decoded information data to the higher layer through the control unit 405).

In regard amended claim 8, Nakashima teaches or discloses the user equipment according to claim 6, wherein the receiver receives the downlink physical shared channel receivable by the plurality of units of user equipment based on control information (see paragraphs [0004], [0005], [0145], and [0177], the received physical downlink shared channel, control information (Scheduling Request: SR) indicating a request for allocation of an uplink resource, or control information (Channel Quality Indicator: CQI) indicating reception quality of the downlink. The physical downlink shared channel processing unit 201 performs a baseband signal process for transmitting information data addressed to the mobile station apparatus 5 by an OFDM scheme. Control information which is transmitted using the PDSCH and is generated in the radio resource control unit 103 of the base station apparatus 3, and the like is output to the control unit 405, and is output also to the radio resource control unit 403 through the control unit 405) included in a common search space in the predetermined subframe (see paragraphs [0127], [0128], [0129], [0130], and [0184], the search space means a logical region in which the mobile station apparatus 5 performs decoding detection of the second PDCCH within the second PDCCH region.  The search space includes a plurality of second PDCCH candidates. The second PDCCH candidates are subjected to the decoding 
detection of the second PDCCH by the mobile station apparatus).

In regard claim 10, Nakashima teaches or discloses a signal reception method performed by user equipment of a radio communication system including a plurality of base stations communicating with the user equipment (a plurality of cells used in cooperative communication, different cells may be configured by different base station apparatuses. The base station apparatus and the RRH perform cooperative communication with the mobile station apparatus. A base station apparatus (also referred to as an eNodeB, a NodeB, a Base Station (BS), an Access Point (AP), or a macro base station, a plurality of RRHs. In the communication system 1, the base station apparatus and the RRH cooperate to perform communication with the mobile station apparatus), the method comprising:
receiving a downlink physical shared channel generated based on the predetermined ID and receivable by a plurality of units of user equipment with a predetermined subframe (see paragraphs [0122], and [0162], the mobile station apparatus 5 receives information indicating the position (allocation) of the PRBs of the second PDCCH region from the base station apparatus 3); and
decoding the received downlink physical shared channel receivable by the plurality of units of user equipment using the predetermined ID (see paragraphs [0104], [0112], [0181], the mobile station apparatus 5 performs decoding detection of the first PDCCH on the first PDCCH candidates of the number which is configured for each CCE aggregation number).

However, Ishikawa teaches or discloses storing a predetermined ID used commonly in the plurality of base stations in a storage (see Fig. 4, element 18, paragraph [0092], the identification of the base station 30A that transmitted the transmission data by the PDSCH can be performed by referring to the active set that is stored in the active set storage region 18. Specifically, the information that is stored in the active set storage region 18 is constantly updated by the active set control section 17 and is transmitted to the base stations 30A and 30B. Since the base station 30 that transmitted the transmission data by the P-DSCH is determined by the wireless control device in accordance with this active set information, the mobile station 10 can identify the base station 30 that is performing data transmission by the PDSCH by using the information that is managed in the active set storage region 18 within the mobile station 10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify base station transmit signals  containing control information to the mobile station of Nakashima by including storing a predetermined ID used commonly in the plurality of base stations in a storage suggested by Ishikawa. This modification would provide the reception quality of the data signal can be maintained by a balance of the quality of the control signal read on paragraph [0059].



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of US Pub. 2015/0071152 to Maeda et al. (hereinafter Maeda).

In regard amended claim 5, Nakashima may not explicitly teach or disclose the base station according to any one of claim 1, wherein the predetermined subframe is an MBSFN subframe.
However, Maeda teaches or discloses wherein the predetermined subframe is an MBSFN subframe (see paragraphs [0456], [0457], and [0458],  the base station can determine the predetermined period in which the MBSFN subframe is configured depending on a status of use of the radio resource at a time when the base station receives the MBSFN subframe configuration request).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify base station transmit signals  containing control information to the mobile station of Nakashima by including the predetermined subframe is an MBSFN suggested by Maeda. This modification would provide efficiently reduce a power consumption.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 02/24/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476